UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-1544


JOHN S. STRITZINGER,

                     Plaintiff - Appellant,

              v.

UPLAND POLICE DEPARTMENT; NORWOOD POLICE DEPARTMENT;
ENTERPRISE RENTAL CAR; COMMONWEALTH OF PENNSYLVANIA;
DOLLAR RENT A CAR,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:15-cv-04796-TLW)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         John S. Stritzinger appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing his complaint for failing to comply with a court

order. On appeal, we confine our review to the issues raised in the Appellant’s brief. See

4th Cir. R. 34(b). Because Stritzinger’s informal brief does not challenge the basis for

the district court’s disposition, Stritzinger has forfeited appellate review of the court’s

order.    See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, although we grant Stritzinger leave to proceed in forma pauperis, we affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2